





THIS DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION S
AND/OR REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMEMDED
(THE “ACT”). THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD IN
THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN REGULATION S
PROMULGATED UNDER THE ACT) UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT,
PURSUANT TO REGULATION S AND/OR REGULATION D OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED
WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE
TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING TRANSACTION
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.







DEBENTURE




UNICO, INCORPORATED




8% Convertible Debenture




Due July 7, 2009




No. 97

$35,000.00




This Debenture is issued by Unico, Incorporated, an Arizona corporation (the
“Company”), and Moore Investment Holdings, LLC. (together with its permitted
successors and assigns, the “Holder”) pursuant to exemptions from registration
under the Securities Act of 1933, as amended.




ARTICLE I.




Section 1.01

Principal and Interest.  For value received on January 7, 2009, the Company
hereby promises to pay to the order of Holder in lawful money of the United
States of America and in immediately available funds the principal sum of
$35,000.00, together with interest on the unpaid principal of this Debenture at
the rate of eight percent (8%) per year (computed on the basis of the 365-day
year and the actual days elapsed) from the date of this Debenture until paid.
 At the Company’s option, the entire principal amount and all accrued interest
shall be either (a) paid to the Holder on or before the due date of this
Debenture or (b) converted in accordance with Section 1.02 herein.








1







--------------------------------------------------------------------------------







Section 1.02

Optional Conversion.  The Holder is entitled, at its option, to convert, at any
time and from time to time, until payment in full of this Debenture, all or any
part of the principal amount of this Debenture, plus accrued interest, into
shares (the “Conversion Shares”) of the Company’s common stock, par value
$0.0010 per share (“Common Stock”), at a price per share equal to fifty percent
(50%) of the closing bid price of the Common Stock on the date that the Company
receives notice of conversion. To convert this debenture, the Holder shall
deliver written notice (the “Conversion Notice”) thereof, such Conversion Notice
containing such information necessary including amount of conversion and number
of shares, to the Company at its address set forth herein.  The date upon which
the conversion shall be effective (the “Conversion Date”) shall be deemed to be
the date set forth in the Conversion Notice.  The Conversion Shares shall be
delivered to the Holder at the address indicated herein.




The Company is entitled, at its option, to convert, at any time and from time to
time, until payment in full of this Debenture, all or any part of the principal
amount of this Debenture, plus accrued interest, into shares (the “Conversion
Shares”) of the Company’s common stock, par value $0.0010 per share (“Common
Stock”), at a price per share equal to fifty percent (50%) of the closing bid
price of the Common Stock on the date that the Company issues such notice of
conversion. To convert this debenture, the Company shall deliver written notice
(the “Conversion Notice”) thereof, such Conversion Notice containing such
information necessary including amount of conversion and number of shares, to
the Holder at its address set forth herein.  The date upon which the conversion
shall be effective (the “Conversion Date”) shall be deemed to be the date set
forth in the Conversion Notice.  The Conversion Shares shall be delivered to the
Holder at the address indicated herein.




Section 1.03

Reservation of Common Stock.  The Company shall reserve and keep available out
of its authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of this Debenture, such number of shares of Common
Stock as shall from time to time be sufficient to effect such conversion, based
on the Conversion Price.  If at any time the Company does not have a sufficient
number of Conversion Shares authorized and available, then the Company shall
call and hold a special meeting of its stockholders within sixty (60) days of
that time for the sole purpose of increasing the number of authorized shares of
Common Stock.




Section 1.04

Registration Rights.  The Company is obligated to register the resale of the
Conversion Shares under the Securities Act of 1933, as amended, or provide
Holder with an appropriate exemption from registration.




Section 1.05

Interest Payments.  The interest so payable will be paid at the time of maturity
or conversion to the person in whose name this Debenture is registered.  At the
time such interest is payable, the Company, in its sole discretion, may elect to
pay interest in cash or in the form of Common Stock.  If paid in Common Stock,
the amount of stock to be issued shall be calculated in accordance with the
formula and procedure set forth in Section 1.02 above.








2







--------------------------------------------------------------------------------







Section 1.06

Right of Redemption.  The Company shall have the right to redeem, with thirty
(30) business days advance notice to the Holder, any or all outstanding
Debentures remaining in its sole discretion (“Right of Redemption”).  The
redemption price shall be equal to 100% of the face amount of the Debenture
redeemed plus all accrued interest (“Redemption Price”).   




Section 1.07

Subordinated Nature of Debenture.  This Debenture and all payments hereon,
including principal or interest, shall be subordinated and junior in right of
payment to all accounts payable of the Company incurred in the ordinary course
of business and/or bank debt of the Company not to exceed $30,000.







ARTICLE II.




Section 2.01

Amendments and Waiver of Default.  The Debenture may be amended with the consent
of Holder.  Without the consent of Holder, the Debenture may be amended to cure
any ambiguity, defect or inconsistency, to provide assumption of the Company
obligations to the Holder or to make any change that does not adversely affect
the rights of the Holder.




ARTICLE III.




Section 3.01

Events of Default.  An Event of Default is defined as follows: (a) failure by
the Company to pay amounts due hereunder within fifteen (15) days of the date of
maturity of this Debenture; (b) failure by the Company for thirty (30) days
after notice to it to comply with any of its other agreements in the Debenture;
(c) events of bankruptcy or insolvency; (d) a breach by the Company of its
obligations under the Registration Rights Agreement which is not cured by the
Company within ten (10) days after receipt of written notice thereof.  The
Holder may not enforce the Debenture except as provided herein.




Section 3.02

Failure to Issue Unrestricted Common Stock. As indicated above, a breach by the
Company under its obligation under the Registration Rights Agreement shall be
deemed an Event of Default, which if not cured with ten (10) days, shall entitle
the Holder accelerated full payment of all debentures outstanding.  The Company
acknowledges that failure to honor a Notice of Conversion shall cause hardship
to the Holder.




ARTICLE IV.




Section 4.01

Anti-dilution.  In the event that the Company shall at any time subdivide the
outstanding shares of Common Stock, or shall issue a stock dividend on the
outstanding Common Stock, the Conversion Price in effect immediately prior to
such subdivision of the issuance of such dividend shall be proportionately
decreased and, in the event that the Company shall at any time combine the
outstanding shares of Common stock, the Conversion price in effect immediately
prior to such combination shall be





3







--------------------------------------------------------------------------------







proportionally increased, effective at the close of business on the date of such
subdivision, dividend or combination as the case may be.




ARTICLE V.




Section 5.01

Notice.  Notices regarding this debenture shall send to the parties at the
following addresses, unless a party notifies the other parties, in writing, of a
change of address:




If to the Company:

Unico, Incorporated

Attn:  Mark A. Lopez, CEO

8880 Rio San Diego Drive, Suite 800

San Diego, CA 92108

Telephone: (619) 209-6124







If to the Holder:

Moore Investment Holdings, LLC

Attn: Joseph Lopez

1575 Delucchi Lane, Ste. 115

Reno, Nevada 89502













Section 5.02

Governing Law.  This Debenture shall be deemed to be made under and shall be
construed in accordance with the laws of the State of California without giving
effect to the principals of conflict of the laws thereof.  Each of the parties
consents to the jurisdiction of the U.S. District Court sitting in the District
of the State of California or the state courts of the State of California
sitting in Riverside in connection with any dispute arising under this debenture
and hereby waives, to the maximum extent permitted by law, any objection,
including the objection based on forum non conveniens to the bringing of any
such proceeding in such jurisdictions.




Section 5.03

Severability.  The invalidity of any of the provisions of this Debenture shall
not invalidate or otherwise affect any of the other provisions of this
Debenture, which shall remain in full force effect.




Section 5.04

Entire Agreement and Amendments.  This Debenture represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth herein.
 This Debenture may be amended only by an instrument in writing executed by the
parties hereto.




Section 5.05

Counterparts.  This Debenture may be executed in multiple counterparts, each of
which shall be an original, but all of which shall be deemed to constitute and
instrument.





4







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, with the intent to legally bound hereby, the Company has
executed this Debenture as of the date first written above.










UNICO, INCORPORATED







By: /s/ Mark A. Lopez

Name: Mark A. Lopez

Title: Chief Executive Officer








5





